Exhibit 99.3 1 Baxter and Synovis •What has just happened? •How did this come about? •Why did this happen? •What will happen now? And When? •What does this mean for you? 2 What Has Just Happened? •Baxter BioSciences and Synovis Life Technologies entered into a definitive agreement •The agreement is subject to shareholder approval •The agreement is for the BioSciences Division of Baxter to acquire all of Synovis. 3 How did this come about? •Synovis was not seeking a buyer - we were not for sale •Baxter approached Synovis with a proposal we believed might be in the best interests of our Shareholders •Baxter saw synergistic opportunities for the combination of our businesses and made a compelling offer to buy the Company •Baxter is a large and stable business, and has the capability to support their offer 4 Why did this come about? 5 $ in millions What will happen now? And when? We will continue to be Synovis, an independent company, until the shareholders approve the acquisition We expect the shareholder vote to occur in the last half of the calendar first quarter We will come to work tomorrow and continue to do our jobs as we always have and grow the business If the shareholders vote in favor and the usual requirements for the acquisition are complete, the integration process will begin 6 What does this mean for you? Between now and the closing date, which is expected by the end of March, it will be business as usual As an integration plan is developed, people from Synovis will be included in the planning process The goal will be to bring the best processes, practices, and people from both groups together to provide the best products and patient services to the markets we serve During this planning process the people from Baxter and Synovis will provide updates, 1-on-1 meetings and e- mails to keep you informed of progress appropriately 7 Additional Information and Where to Find It In connection with the proposed acquisition and required shareholder approval, Synovis will file with the SEC a proxy statement. The proxy statement will be mailed to the shareholders of Synovis.
